On February 15, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, with two (2) years suspended, for the offense of Failure to Register as a Sex Offender, a felony.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*107DATED this 19th day of November, 2006.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to have court appointed counsel represent him at his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in 2007.
It is further ordered that Hon. John McKeon, the sentencing judge in this matter, appoint counsel to represent the Defendant at his 2007 sentence review hearing.
Done in open Court this 2nd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.